FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                    June 16, 2008

                          FOR THE TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                      Clerk of Court


    LEON MOYER,

              Plaintiff-Appellant,
                                                       No. 07-1384
    v.                                      (D.C. No. 06-cv-01388-ZLW-KLM)
                                                        (D. Colo.)
    CITY OF ALAMOSA; MAYOR
    FARRIS BERVIG; GREG
    GILLASPIE, City Council member;
    RON GREEN, City Council member;
    CHARLES GRIEGO, City Council
    member; APRIL GONZALES, City
    Council member; KATHY RODGERS,
    City Council member; LELAND
    ROMERO, City Council member;
    RONALD LINDSEY, Alamosa Police
    Chief; JOHN MICHALKE, Alamosa
    Police Captain; RYAN BLACK,
    Alamosa Police Sgt.; KENNETH
    ANDERSON, Alamosa Police Officer;
    LARRY RICHARDSON,
    Owner/Operator of Layton’s Towing
    Service of Alamosa,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before LUCERO and PORFILIO, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      In 2005, an Alamosa, Colorado police officer pulled over Mr. Leon Moyer

on suspicion of expired license plates. The motor home he was driving at the

time was subsequently towed and impounded. Shortly thereafter, a jury in

Alamosa County Court found Mr. Moyer guilty of displaying expired license

plates, failing to present evidence of insurance, and driving a motor vehicle

without a valid driver’s license.

      In 2006, Mr. Moyer filed this pro se civil rights action against the City of

Alamosa, Alamosa’s Mayor, six city council members, four police officers

(collectively, the “City Defendants”), and Larry Richardson, the tow truck

operator. Mr. Moyer alleged, under 42 U.S.C. § 1983, that the traffic stop and

subsequent impoundment of his motor home violated his Fourth Amendment right

against unreasonable seizures, and that the warrantless inventory search of his

motor home after impoundment violated his Fourth Amendment right against

unreasonable searches. 1 He further alleged, under 42 U.S.C. § 1983 and § 1985,

that several defendants conspired to violate his Fourth Amendment rights, and

that several other defendants were liable for these Fourth Amendment violations,



1
     In particular, he challenged the police officers’ failure to adhere to their
own written policy regarding impoundments and inventory searches.

                                         -2-
under a respondeat superior theory and under 42 U.S.C. § 1986, for failing to

prevent the conspiracy. Lastly, he alleged that the warrantless search of his motor

home violated his Fourteenth Amendment due process and equal protection rights.

      The district court issued an order and judgment of dismissal, accepting and

adopting in its entirety the magistrate judge’s “thorough, thoughtful, and correct”

recommendation. R., Doc. 66 at 7. Specifically, the district court overruled

Mr. Moyer’s objections to the magistrate judge’s recommendation (including his

objection to the magistrate judge’s jurisdiction), granted the City Defendants’

motion for summary judgment, granted defendant Richardson’s motion to dismiss,

and sua sponte dismissed Mr. Moyer’s Fourteenth Amendment due process and

equal protection claims under 28 U.S.C. § 1915(e)(2)(B). 2

      On appeal, Mr. Moyer, whose pro se appellate filings we liberally construe,

Cummings v. Evans, 161 F.3d 610, 613 (10th Cir. 1998), contends that the district

court erred by allowing a magistrate judge to make recommendations, by adopting

those recommendations (despite his objections), and by allowing the magistrate

judge to make rulings on pretrial issues. He also contends—as far as we can

discern—that the district court erred by dismissing his case because the Alamosa




2
      Although the City Defendants and Mr. Richardson each filed a “Motion to
Dismiss or for Summary Judgment,” R., Doc. 25; id. Doc. 30, the magistrate
judge considered the City Defendants’ motion under Fed. R. Civ. P. 56(c) and
Mr. Richardson’s motion under Fed. R. Civ. P. 12(b)(6). See R., Doc. 54 at 6-7.

                                         -3-
police officers’ impoundment and inventory search did not adhere to their

department’s written policy, thereby violating his Fourth Amendment rights.

      Our jurisdiction arises under 28 U.S.C. § 1291. We review the “grant of

summary judgment de novo, applying the same standard as the district court.”

Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1112 (10th Cir. 2007). Summary

judgment is appropriate if “there is no genuine issue as to any material fact

and . . . the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c). We review the grant of a Rule 12(b)(6) motion to dismiss de novo as well,

Alvarado v. KOB-TV, LLC, 493 F.3d 1210, 1215 (10th Cir. 2007), considering

whether the complaint has set forth factual allegations sufficient “to raise a right

to relief above the speculative level.” Bell Atl. Corp. v. Twombly, --- U.S. ---,

127 S. Ct. 1955, 1965 (2007). We review a district court’s determination that a

suit is frivolous “under § 1915 for an abuse of discretion.” Fogle v. Pierson,

435 F.3d 1252, 1259 (10th Cir. 2006). If the “frivolousness determination turns

on an issue of law,” we review the underlying legal determination de novo. Id.

      Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standards, we hold that Mr. Moyer has failed to identify any

reversible error in this case. We therefore AFFIRM the judgment of the district




                                          -4-
court for substantially the same reasons set forth in the magistrate judge’s

recommendation and in the district court’s order and judgment of dismissal.


                                                    Entered for the Court



                                                    Wade Brorby
                                                    Senior Circuit Judge




                                         -5-